AILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/10/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Terminal Disclaimer
The terminal disclaimer filed on 3/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application Nos. 16/657319 & 16/432392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the electrode” to -the plurality of electrodes- in ll. 11.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the contour” to -a contour- in ll. 13.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the cover” to -the expandable cover- in ll. 17.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the electrodes” to -the plurality of electrodes- in ll. 19.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the cover membrane” to -the expandable cover- in ll. 2.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the cover” to -the expandable cover- in ll. 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “on the others” to -on others- in ll. 3.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “the contour” to -a contour- in ll. 13.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “the cover” to -the expandable cover- in ll. 13 & 14 (twice).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “the cover” to -the expandable cover- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited)
Concerning claim 1, as illustrated in at least Figs. 4 & 7-8E, Vrba et al. disclose a medical probe for irreversible electroporation (balloon catheter 400; [0219]), the medical probe comprising: 
a shaft for insertion into an organ of a patient (elongate shaft 405 extends between first and second ends; [0219]); and 
an expandable balloon coupled to a distal end of the shaft, the expandable balloon comprising: 
an expandable membrane having an outer surface and an inner surface, wherein the expandable membrane is configured to be expanded from a collapsed shape to a balloon shaped member (inflatable balloon 401 has outer and inner surfaces disposed about shaft 405; [0219-0220]); 
a plurality of electrodes disposed on the outer surface of the expandable membrane (electrodes 403 coupled to a flexible substrate to form a flex circuit are disposed about balloon 401; [0031], [0219], [0299]); 
one or more wires connected to the plurality of electrodes, the wires extending from the distal end to the electrode (conductors 402 connected to electrodes 403 are also coupled to a flexible substrate to form a flex circuit  extending from shaft 405; [0031], [0219], [0299]), wherein each of the one or more wires is insulated in a sleeve (conductive wires 402 are configured as separate, individually insulated wires; [0235]) and follows the contour of the expandable member (conductors 402 can be routed over the balloon surface thus following the contour of the expandable member; [0228], Fig. 6G); and 
an expandable cover that encapsulates the one or more wires between the expandable cover and the expandable membrane so that the one or more wires are constrained between the cover and the expandable membrane but the plurality of electrodes are exposed to ambient environment (flexible outer sleeve 414 covers the proximal portion of conductors 402; [0058], [0240]), the expandable cover extends over a portion of the electrodes (when rotated in space, outer sleeve 414 extends over a portion of electrode 403; annotated Fig. 4 below // or // when electrodes 402 are placed in divots/wells 616, outer sleeve 414 extends over edges of the electrodes 403 when in the unexpanded configuration; [0228]) and is adhered to the expandable member (sleeve 414 and balloon 401 may be bonded; [00236]).

    PNG
    media_image1.png
    927
    936
    media_image1.png
    Greyscale

Concerning claim 2, Vrba et al. disclose a seal (bonding material) that runs over a distal edge of the cover membrane (414) and is configured to seal the cover (414) to the expendable membrane (401) ([0244-0245]).
Concerning claim 4, Vrba et al. disclose the electrodes (403) are disposed equiangularly about a longitudinal axis of the expandable membrane (401) ([0251]; Fig. 4, 7-8E & 10A-F). 
Concerning claim 5, Vrba et al. disclose each of the electrodes (403) is coupled to the outer surface of the expandable membrane (401) via a substrate (flexible substrate) ([0031], [0219], [0299]).
Concerning claim 7, Vrba et al. disclose the plurality of electrodes (403) is disposed over a distal hemisphere portion of the expendable membrane (401) ([0251]; Fig. 4, 10A-D & 12).
Concerning claim 8, Vrba et al. disclose a method of manufacturing a medical probe for irreversible electroporation (method of manufacturing balloon catheter 400; [0046], [0219]), the method comprising: 
assembling an expandable balloon by: 
assembling an expandable membrane having an outer surface and an inner surface, wherein the expandable membrane is configured to be expanded from a collapsed shape to a balloon shaped member (inflatable balloon 401 has outer and inner surfaces disposed about shaft 405; [0219-0220]); 
disposing a plurality of electrodes on the outer surface of the expandable membrane (electrodes 403 are coupled to a flexible substrate to form a flex circuit are disposed about balloon 401; [0031], [0219], [0227-0231], [0234], [0299]); 
connecting one or more wires to the plurality of electrodes (conductors 402 connected to electrodes 403 are also coupled to a flexible substrate to form a flex circuit  extending from shaft 405; [0031], [0219], [0234], [0247], [0299]), wherein the one or more wires are each insulated in a sleeve (conductive wires 402 are configured as separate, individually insulated wires; [0235]) and follow the contour of the expandable membrane (conductors 402 can be routed over the balloon surface thus following the contour of the expandable member; [0228], Fig. 6G); and 
using an expandable cover, encapsulating the one or more wires between the cover and the expandable membrane so that the one or more wires are constrained between the cover and the expandable membrane but the plurality of electrodes are exposed to ambient environment (flexible outer sleeve 414 covers the proximal portion of conductors 402; [0058], [0236], [0240]), and wherein the expandable cover extends over a portion of the plurality of electrodes (when rotated in space, outer sleeve 414 extends over a portion of electrode 403; annotated Fig. 4 below // or // when electrodes 402 are placed in divots/wells 616, outer sleeve 414 extends over edges of the electrodes 403 when in the unexpanded configuration; [0228]) and is adhered to the expandable member (sleeve 414 and balloon 401 may be bonded; [00236]); and 	

    PNG
    media_image1.png
    927
    936
    media_image1.png
    Greyscale

coupling the expandable balloon to a distal end of a shaft (inflatable balloon 401 has outer and inner surfaces disposed about shaft 405; [0219-0220]).
Concerning claim 9, Vrba et al. disclose sealing the cover (414) against the expendable membrane (401) using a seal (bond) running over a distal edge of the cover (414) ([0236-0237], [0244-0245], [0266]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited), as applied to claim 1.
Concerning claim 3, while Vrba et al. disclose the cover (414) covers a proximal edge of each of the electrodes (403) ([0237]), Vrba et al. fail to specifically disclose that the seal covers a proximal edge of each of the electrodes.  However, Vrba et al. disclose in an alternative embodiment that an expandable cover (1314) can be bonded (seal) at its proximal and distal ends and/or at other locations along the expandable cover (1314).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that the seal covers a proximal edge of each of the electrodes since Vrba et al. teach the cover to cover a proximal edge of each electrode and that the seal can be located at various locations along the cover in order to provide the benefit of protecting the electrodes from damage during use as taught by Vrba et al. ([0236-0237], [0244-0245], [0266])

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990, previously cited), as applied to claim 1, in further view of Salahieh et al. (2012/0071870, previously cited). 
Concerning claim 6, Vrba et al. fail to disclose at least one of the electrodes comprises a radiopaque marker having a configuration different from other radiopaque markers on the other electrodes. However, Salahieh et al. disclose a probe comprising an expandable membrane (34) and a radiopaque marker (58) is defined by a portion of each electrode (6), where the radiopaque markers (58) can be the same or have varying shapes and sizes.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that at least one of the electrodes comprises a radiopaque marker having a configuration different from other radiopaque markers on the other giving the user a sense of where the electrode is and creating a distinguishing pattern over the surface of the expandable membrane as taught by Salahieh et al. ([0226-0227]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the claims fail to recite in what direction the expandable cover extends over a portion of the plurality of electrodes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794